         Case 1:13-cv-10612-MLW Document 83 Filed 04/30/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
SECURITIES AND EXCHANGE                    )
COMMISSION,                                )
                                           )
                  Plaintiff,               ) Civil Action No. 1:13-cv-10612-MLW
                                           )
      v.                                   )
                                           )
GREGG D. CAPLITZ and                       )
INSIGHT ONSITE STRATEGIC                   )
MANAGEMENT, LLC,                           )
                                           )
                  Defendants,              )
                                           )
      and                                  )
                                           )
ROSALIND D. HERMAN, BRAD HERMAN,           )
BRIAN HERMAN, CHARLENE HERMAN,             )
and THE KNEW FINANCE EXPERTS, INC.,        )
                  Relief Defendants.       )
__________________________________________)


                   PLAINTIFF’S NOTICE OF DISMISSAL AS TO
             RELIEF DEFENDANT THE KNEW FINANCE EXPERTS, INC.

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(1), plaintiff Securities and Exchange Commission

(the “Commission”) hereby dismisses its claims as to relief defendant The Knew Finance

Experts, Inc. (“Knew Finance”), which has not answered the Complaint, and is defunct. The

Commission’s notice of dismissal relates only to Count 5 of the Complaint, as that count pertains

to relief defendant Knew Finance.
         Case 1:13-cv-10612-MLW Document 83 Filed 04/30/20 Page 2 of 2




Dated: April 30, 2020

                                                Respectfully submitted,

                                                SECURITIES AND EXCHANGE COMMISSION
                                                By its attorneys,

                                                __/s/ Kathleen Burdette Shields______________
                                                Kathleen Burdette Shields (Mass. Bar No. 637438)
                                                Susan Cooke Anderson (DC Bar No. 978173)
                                                33 Arch Street, 24th Floor
                                                Boston, Massachusetts 02110
                                                Telephone: (617) 573-8904 (Shields direct)
                                                (617) 573-4538 (Anderson direct)
                                                Facsimile: (617) 573-4590
                                                E-mail: Shieldska@sec.gov; Andersonsu@sec.gov




                                  CERTFICATE OF SERVICE
        I hereby certify that, on April 30, 2020, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notice in this case. It will be
sent by email or first class mail to all other parties.
                                                        /s/ Kathleen Shields
                                                        Kathleen Shields




                                                   2
